Title: From George Washington to Oliver Wolcott, Jr., 3 March 1796
From: Washington, George
To: Wolcott, Oliver Jr.


          
            Private
            Dr Sir
            Thursday Morn: 3d Mar. [1796]
          
          I perceive by Bache’s Paper of this Morning, that Mr Livingston has laid a Resolution on the Table, requesting the President to lay before the House a copy of the Instructions to Mr Jay “who negociated the Treaty with the King of G.B., communicated by his message of the 1st instt (Feb.) together with the corrispondence and documents relative to the said Treaty.”
          A request somewhat similar to this was made, or about to be made, I do not now recollect which—nor the conduct that was observed upon the occasion, as it was 2, 3 or more years ago; but as Colo. Hamilton was privy to it, I would thank you, if he has not left the City, to see & converse with him thereon—learn what the case & result was—and what he thinks ought to be the conduct of the President if Mr L—motion reaches him. Cases of this kind are to be found in the proceedings of the B. Ho. of Commons but I do not recollect the result. At 10 Oclock the Gentlemen were to meet here by appointment. Yours always
          
            Go: Washington
          
        